Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 6/4/2021. Claims 1 – 19 are pending in this application.

Drawings
Figures 6A – 6F should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1: (Currently Amended) A diaphragm valve structure, which satisfies the requirements for application in a[[n]] corrosive operating environment and at a high temperature of 2000C, and is suitable for non-metallic diaphragm valves and metallic diaphragm valves, comprising a valve portion and an actuation gas cylinder, 

wherein the diaphragm includes a peripheral portion, an elastic strip, and a central portion; 
wherein the valve body includes an annular portion and a square portion; wherein the square portion is provided with an inlet pipe, an outlet pipe, and a valve box, the valve box includes a valve seat and a flow channel, the annular portion forms an open ring structure, including a sealing face, an opening portion, an internal ring surface, and an external ring surface, wherein the internal ring surface includes a seal groove and an O-ring groove; 
wherein the upper valve body includes an external ring surface, an - 110 -internal ring surface, a tightening portion, a shaft hole portion, and a diaphragm chamber; the upper valve body is configured on the internal ring surface of the annular portion, the tightening portion is used to tighten the peripheral portion of the diaphragm into the seal groove of the annular portion; 
wherein the valve shaft includes a locking portion, a hollow shaft rod, and a piston portion, the locking portion is used to tightly lock the central portion of the diaphragm, the hollow shaft rod passes through the shaft hole portion and is sealed by a plurality of O-rings; 
wherein the valve upper cover includes an internal holding chamber, a top portion, a center through hole, an external ring surface, and a sealing face; the valve upper cover is airtight disposed on the valve body to form a gas cylinder structure, the gas cylinder structure is provided with a gas chamber; the four corners of the gas cylinder structure of the metallic diaphragm valve are each tightly locked and sealed with a metal bolt, each of the bolts is protected by an upper bolt sleeve and a lower bolt sleeve, the upper bolt sleeves are positioned on the external ring surface of the valve upper cover, and the lower bolt sleeves are positioned on the external ring surface of the annular portion, a first sealing face is positioned between the -111 -upper bolt sleeves and the lower bolt sleeves, and the sealing face is positioned at the area with identical height of the opening portion of the annular portion; the external ring surface of the annular portion of the non-metallic diaphragm valve is provided with external threaded teeth, and the internal ring surface of the valve upper cover is provided with internal threaded teeth, which are used to tightly lock the valve upper cover on the valve body; the valve upper cover of the gas cylinder structure is 
wherein the diaphragm and the valve shaft are correspondingly rotational connected; the annular portion and the valve box construct a cup-shaped structure, and the cup-shaped structure is provided with an outer edge height, the outer edge height is the height from the seal groove to the sealing face, the valve shaft set structure is assembled in the cup-shaped structure, the valve shaft set structure and the gas cylinder structure are supported by the cup-shaped structure; the square portion of the valve body includes a square plate and a plurality of ribbed plates, the annular portion is installed - 112 -on the upper side of the square plate, and is provided with a minimum diameter at the connection area that is a minimum diameter area, the gas cylinder structure is positioned at the minimum diameter area of the annular portion and the upper side of the square plate, the gas cylinder structure includes the upper valve body, the valve upper cover, the valve shaft, and a part of the structure of the annular portion of the valve body; the upper side of the upper valve body includes the gas chamber, a piston separates the gas chamber to form an upper gas chamber and a lower gas chamber; the lower gas chamber of the gas chamber includes an actuation gas flow channel, the actuation gas flow channel includes an actuation gas hole of the annular portion, and the actuation gas hole affords passage to an actuation gas ring groove, the actuation gas ring groove further affords passage to a plurality of actuation gas guide holes of the tightening portion of the upper valve body, and the actuation gas guide holes afford passage to a second annular recess; the gas chamber includes a gas coolant flow channel, and the gas coolant flow channel includes one or more than one coolant gas holes of the annular portion, and the coolant gas holes afford passage to a coolant gas ring groove, the coolant gas ring groove - 113 -further affords passage to the plurality of coolant gas guide holes of the tightening portion of the upper valve body, and then connects with a non-liquid contact side of the diaphragm chamber, to enter a plurality of gas guide holes of the hollow shaft rod that afford passage to an axis hole; air tightness of the lower gas chamber is structured from outer edge O-rings of the piston portion, 0-rings at the lower side of the actuation gas hole, and a valve shaft portion of the upper valve body provided with a plurality of O-rings, as well as being separated from the diaphragm, only leaving the actuation gas hole of the annular portion to outwardly disperse.


Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, US Patent Application Publication to Fukano (2003/0201015) discloses a diaphragm valve comprising a valve body (12), diaphragm (78), valve shaft (76), valve upper cover (16) and an actuation connection (44).
Applicant admitted prior teach four corner of the gas cylinder structure of the metallic diaphragm valve are each tightly locked and sealed with a metal bolt, each of the metal bolt is protected by an upper bolt sleeve and a lower bolt sleeve (specification page 2).
US Patent Application Publication to Miyashita et al. teach “coolant actuation hole (31b) … a gas guide hole (35a) of the hollow shaft rod that affords passage.” 
The combination of Fukano, Applicant admitted prior art and Miyashita et al. does not make obvious with other the claim limitation “the coolant gas holes afford passage to a coolant gas ring groove, the coolant gas ring groove - 113 -further affords passage to the plurality of coolant gas guide holes of the tightening portion of the upper valve body.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753